


110 HR 5448 IH: Full Faith in Veterans Act of

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5448
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Allen (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  disability compensation evaluation procedure of the Secretary of Veterans
		  Affairs for veterans with post-traumatic stress disorder, to improve the
		  diagnosis and treatment of post-traumatic stress disorder by the Secretary of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Full Faith in Veterans Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Men and women who serve in the Armed Forces
			 make great sacrifices for the Nation and for freedom.
			(2)The Nation takes
			 great pride in the integrity of members of the Armed Forces and places full
			 faith and confidence in these men and women serving in the Armed Forces.
			(3)The Nation should
			 extend such full faith to the integrity of those men and women when they make
			 claims for disability compensation related to their service.
			(4)In the spirit of
			 the Armed Forces’ pledge never to leave a man behind, the Nation should never
			 leave a veteran behind.
			(5)Military service
			 is inherently dangerous and stressful whether during peacetime or during
			 war.
			(6)Post-traumatic
			 stress disorder (referred to in this section as PTSD) is a
			 debilitating mental health condition linked to military service that the
			 Secretary of Veterans Affairs should make every effort to diagnose and
			 effectively treat.
			(7)It is recognized in the medical community
			 that PTSD can onset at anytime after a traumatic event, and the course of the
			 disorder can contain periods of both relapse and remission.
			(8)Denial by the
			 Secretary of Veterans Affairs of claims for disability compensation for PTSD
			 due to incomplete military records does a disservice to those who have
			 honorably served the country.
			(9)Military records
			 that would validate such claims may have been lost due to no fault of the
			 veteran.
			(10)Due to the
			 dangerous and fast-paced environment in which the members of the Armed Forces
			 operate, not every significant and possibly traumatic incident in the life and
			 service of each member is chronicled accurately or completely.
			(11)Evaluations for disability compensation for
			 PTSD often place veterans under the additional hardship of reliving traumatic
			 events by describing them to unfamiliar medical professionals.
			(12)According to the
			 Institute of Medicine and representatives of certain veterans’ service
			 organizations, evaluations for pension and disability compensation for PTSD are
			 sometimes completed in as little as 20 minutes, despite recommendations of the
			 mental health community that evaluations should take place over a period of one
			 hour or more.
			(13)The Veterans’ Disability Benefits
			 Commission, established pursuant to title XV of the National Defense
			 Authorization Act for Fiscal Year 2004, issued recommendations to improve the
			 care, compensation, and treatment of veterans diagnosed with PTSD, including
			 updating the schedule for rating disabilities under section 1155 of title 38,
			 United States Code, establishing new criteria for the diagnosis and treatment
			 of PTSD, and using a holistic approach to treat veterans with PTSD that
			 incorporates treatment, compensation, and vocational assessment.
			3.Standard of proof
			 for service-connection of post-traumatic stress disorder
			(a)Standard of
			 proofSection 1154 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)The Secretary shall
				accept as sufficient proof of service-connection of post-traumatic stress
				disorder alleged to have been incurred in or aggravated by service in the
				active military, naval, or air service a diagnosis of post-traumatic stress
				disorder by a mental health professional together with a written determination
				by the professional that such disorder is related to the veteran’s service, if
				consistent with the circumstances, conditions, or hardships of such service,
				notwithstanding the fact that there is no official record of such incurrence or
				aggravation in such service, and, to that end, shall resolve every reasonable
				doubt in favor of the veteran. Service-connection of post-traumatic stress
				disorder may be rebutted by clear and convincing evidence to the contrary. In
				the case of such a rebuttal, the Secretary shall make all documents related to
				the service-connection of the veteran’s disability available to the
				veteran.
					.
			(b)ApplicabilitySubsection (c) of section 1154 of title 38,
			 United States Code, shall apply with respect to any claim for disability
			 compensation under laws administered by the Secretary of Veterans Affairs for
			 which no final decision has been made before the date of the enactment of this
			 Act.
			4.Improvement of
			 Department of Veterans Affairs evaluations of claims relating to post-traumatic
			 stress disorder
			(a)Certification
			 and training for certain employees
				(1)Certification
			 program
					(A)Certification
			 requiredThe Secretary of Veterans Affairs shall require covered
			 employees to successfully complete a certification program established by the
			 Secretary. Such program shall include a periodic recertification
			 requirement.
					(B)Covered
			 employeesFor the purposes of this paragraph, a covered
			 employee is an employee of the Department of Veterans Affairs who is
			 responsible for rating disabilities, evaluating claims for disability
			 compensation for post-traumatic stress disorder, or adjudicating disability
			 compensation ratings.
					(C)Program
			 requirementsThe certification program under subparagraph (A)
			 shall—
						(i)provide
			 specialized training on the psychological and medical issues (including
			 comorbidities) that characterize individuals with post-traumatic stress
			 disorder and give guidance on how to appropriately manage commonly encountered
			 problems in evaluating and rating such disorder; and
						(ii)incorporate the recommendations contained
			 in the Best Practice Manual for Post-Traumatic Stress Disorder (PTSD)
			 Compensation and Pension Examinations issued by the National Center for
			 Post-Traumatic Stress Disorder of the Department of Veterans Affairs.
						(D)Review of
			 requirementsThe Secretary shall regularly review and update the
			 requirements for successfully completing the certification program under
			 subparagraph (A) to take into consideration medical advances and to reflect
			 lessons learned.
					(2)Training
			 programThe Secretary of Veterans Affairs shall provide training
			 to support the certification program required under paragraph (1).
				(b)Audits of
			 examinationsThe Secretary of Veterans Affairs shall conduct
			 audits of the examinations conducted by employees of the Department of Veterans
			 Affairs of veterans who submit claims for disability compensation for
			 post-traumatic stress disorder to ensure that such employees are taking
			 sufficient time necessary to diagnose and accurately rate the disorder.
			(c)Update of
			 schedule for rating disabilitiesNot later than 90 days after the
			 date of the enactment of this Act, the Secretary of Veterans Affairs shall
			 begin updating the schedule for rating disabilities under section 1155 of title
			 38, United States Code. The Secretary shall begin by updating the schedule with
			 respect to post-traumatic stress disorder, traumatic brain injury, and other
			 mental disorders. The Secretary shall complete such update not later than five
			 years after the date of the enactment of this Act.
			(d)New criteria for
			 post-traumatic stress disorderThe Secretary of Veterans Affairs shall
			 implement the criteria of the Diagnostic and Statistical Manual of Mental
			 Disorders, 4th Edition, specific to post-traumatic stress disorder and use such
			 criteria for the purpose of rating post-traumatic stress disorder pursuant to
			 the schedule for rating disabilities under section 1155 of title 38, United
			 States Code.
			(e)Holistic
			 approach requiredThe Secretary of Veterans Affairs shall
			 implement a holistic approach for providing treatment for veterans with
			 post-traumatic stress disorder. Such approach shall combine treatment for
			 post-traumatic stress disorder, compensation, and vocational assessment.
			(f)Treatment of
			 mental health recordsThe
			 Secretary of Veterans Affairs shall require an employee of the Department of
			 Veterans Affairs who is responsible for adjudicating disability compensation
			 ratings, in developing evidence for a claim for disability compensation to take
			 into consideration the following:
				(1)In the case of a veteran who has visited a center for the provision of
			 readjustment counseling and related mental health services under section 1712A
			 of title 38, United States Code, any treatment records of the veteran from that
			 center.
				(2)In the case of a
			 veteran who has received mental health services from a mental health
			 professional, any written opinion of that mental health professional submitted
			 to the Department by the veteran.
				(g)Consideration of
			 certain materialsIn carrying out subsections (c), (d), and (e),
			 the Secretary of Veterans Affairs shall consider materials on post-traumatic
			 stress disorder and mental health provided by the National Center on
			 Post-Traumatic Stress Disorder of the Department of Veterans Affairs and the
			 Institute of Medicine.
			(h)EmployeeFor
			 purposes of this section, the term employee of the Department of
			 Veterans Affairs includes an employee of any entity with which the
			 Secretary of Veterans Affairs has entered into a contract for the provision of
			 conducting examinations or rating disabilities for purposes of determining the
			 amount of disability compensation to be provided to a veteran under laws
			 administered by the Secretary.
			5.Report to
			 CongressNot later than two
			 years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the implementation of this Act and
			 the amendments made by this Act. Such report shall include any evidence of
			 fraud or abuse relating to any provision of this Act or amendment made by this
			 Act.
		
